Citation Nr: 0900486	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active service from April 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The RO denied entitlement to service connection 
for schizophrenia, paranoid type.

In January 2008, the veteran, along with his wife and 
daughter, testified at a personal hearing at VA's Central 
Office in Washington, DC, before the undersigned Veterans Law 
Judge.  A transcript of his testimony is associated with the 
claims file.  The Board remanded the claim to the RO in 
February 2008 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, at his VA examination in July 2008, stated he 
was granted Social Security Administration (SSA) disability 
insurance benefits.  Once the VA is put on notice that the 
veteran is in receipt of such benefits, the VA has a duty to 
obtain these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

The veteran's service medical records, including entrance and 
discharge examinations are negative for any findings, 
complaints or treatment of a psychiatric disorder.  An 
inservice mental hygiene consultation of the veteran dated in 
September 1969 noted that there was no evidence of a serious 
psychiatric disorder.  The diagnosis was emotionally unstable 
personality, chronic, moderate, manifested by excessive drug 
use, frequent mood swings, discord in family relationships.  
It was noted that the condition was not incurred in the line 
of duty and existed prior to service.  

The veteran's DD Form 214 noted that he received a general 
discharge under honorable conditions, and had a period of 
being absent without leave (AWOL) with 87 days lost.  He was 
assigned a Separation Program Number (SPN) of 264, which 
reflected a separation due to a character and behavior 
disorder.  He was not, however, assigned an SPN of 261, 
indicating a separation due to psychiatric or psychoneurotic 
disorder.  

In a letter received in April 2001 and in subsequent 
statements and testimony, the veteran stated that the first 
symptoms of a psychiatric disorder, depression and paranoia, 
occurred in service during advanced infantry training; he was 
hospitalized in a psychiatric ward twice during service; and 
discharged due to psychiatric reasons.  In other statements, 
the veteran noted the he has had mood problems since 
childhood, but that his military service greatly aggravated 
the preexisting condition.  

The veteran testified that he started with the sanitation 
department in August 1970 and he started seeing a doctor 
because he "just wasn't feeling right."  He was placed on 
medication, Tofranil for depression and Librium for anxiety.  
He has been on medication ever since.  These putative medical 
records are not available.  

The veteran's wife testified that the veteran acted very 
peculiar during the 1970's, acted particularly paranoid, and 
engaged in strange behavior, but she did not know what was 
wrong with him.  She eventually forced him to seek help from 
a psychiatrist in 1973.  The veteran's wife testified that 
the veteran had been on medication since about October 1970, 
the entire time they had been married.  Similarly, the 
veteran's daughter testified that she recalled her father 
acting in a strange manner as early as the mid-1970's. 

In a letter from David P. Goodman, M.D., dated in February 
2001, the physician stated that from the veteran's history it 
was clear that the veteran did not have any psychiatric 
disorder prior to entrance into service, but that "it can be 
safely assumed that the traumatic events of his military 
career significantly contributed to his subsequent 
psychiatric disorders."  

In a VA mental disorders examination conducted in July 2008, 
the clinical psychologist stated that it was likely that the 
veteran was experiencing the early signs of schizophrenia 
prior to entrance into service but that he could not answer 
the question of whether the preexisting disability was 
aggravated beyond the natural progression of the disease 
without resorting to speculation.  Another VA examination is 
needed to resolve these issues prior to a decision on the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder, and a copy of this remand, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  A 
rationale should be provided for all 
opinions expressed.  The examiner should 
provide opinions on the following:

(a) Whether the veteran clearly and 
unmistakably had a psychiatric disorder 
prior to beginning his service in April 
1968.

(b) If the veteran's psychiatric disorder 
is determined to have clearly and 
unmistakably preexisted his entry into 
service, whether it is at least as likely 
as not (50 percent or greater probability) 
that the disorder shown prior to service 
underwent a permanent increase in 
underlying pathology, as opposed to a mere 
temporary increase in symptomatology, 
during or as a result of the veteran's 
service or within one year of separation 
from service (from September 1969 to 
September 1970).  

(c) If the veteran's psychiatric disorder 
did not preexist service, whether it is at 
least as likely as not that any 
psychiatric disorder became manifest in 
service, or whether it is at least as 
likely as not that a psychosis became 
manifest within one year of separation 
from service.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

